Citation Nr: 0724519	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  99-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include cognitive disability, claimed as secondary to a 
head laceration in service.  



WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from April to July 1972 and 
from August 1976 to April 1978.  The veteran also had a 
period of active duty for training from April to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  By rating 
decision of August 2000, service connection was denied for a 
cognitive disorder claimed as due to an in-service 
laceration.  

The Board denied the appeal from that decision in August 
2003.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2006, the Court 
issued a Memorandum Decision vacating the Board's decision 
and remanding the matter for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current mental disabilities are 
due to an incident in service in which he sustained a 
laceration on his head.  In the August 2003 decision, the 
Board noted that the service medical records show that in 
January 1978 the veteran fell and struck his forehead and 
sustained a one inch laceration to his forehead over the 
right eyebrow.  However, the Board denied the claim based on 
VA medical opinions indicating that the veteran's current 
mental problems were not due to the incident in service but 
instead were attributable to a February 1980 post-service 
auto accident that resulted in a cerebral concussion and 
severe headache.  

In the May 2006 Memorandum Decision, the Court stated that 
the Board had erred in denying the appellant's claim based on 
the VA examinations that were of record.  The Court stated 
that the November 2001 VA psychological examination report, 
the March 2002 VA psychological examination report, and the 
April 2002 VA medical opinion were inadequate because they 
did not comply with the Board's January 2001 remand 
instructions.  The Court noted that the November 2001 VA 
examiner acknowledged that he did not have the expertise to 
state whether the cognitive disorder was secondary to the in-
service laceration or due to the motor vehicle accident after 
service.  In addition, the Court noted that although the 
Board had directed the examiner to pay specific attention to 
the private medical opinions in the record, the examiner did 
not discuss them in his report, and that it was unclear to 
what extent, if any, they were considered.  

The Court also observed that the March 2002 VA report 
prepared by the same psychiatrist was inadequate for other 
reasons.  The examiner stated that he did not have 
"compelling, objective evidence" of whether the appellant's 
cognitive disorder was attributable to his service, when the 
Board had requested the examiner to provide an opinion using 
a lower "as likely as not" standard of proof.  

The Court added that an April 2002 VA medical opinion was 
also inadequate as the examiner had only reviewed "four VA 
charts" rather than all the medical records or the claims 
file.  It was also noted that he did not refer at all to the 
private medical opinions that had already been associated 
with the claims folder.  The Court indicated that in order to 
comply with the direction that there be a complete rationale 
for any opinion expressed, the VA physician should have 
included a discussion of whether the test results could have 
resulted from the appellant's poor memory and confusion (as 
had been suggested by a private doctor opinion) rather than 
malingering.  

The Court concluded that in light of the inadequacies in the 
VA medical reports, the Board erred in not ordering a 
thorough and contemporaneous medical examination of the 
appellant.  In addition, the Court also stated that, in light 
of the appellant's arguments regarding lack of adequate 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the Board must ensure that the appellant receives 
notice that complies with the notice provisions of the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the most recent version of the duty to 
assist notification letter, and provided 
an appropriate period of time to respond.  
The RO should make appropriate efforts to 
obtain any additional relevant evidence 
identified by the veteran.  

2.  VA examinations should be conducted 
by a psychiatrist and a neurologist to 
determine the nature, severity, and 
etiology of any psychiatric and/or 
cognitive disorder that the veteran may 
have.  The claims folder, and a copy of 
this remand, should be made available to 
the examiners, and review of the file 
must be confirmed in the examination 
report.  The examinations should include 
all necessary specialized examinations, 
tests and studies.  Following the 
examinations and in conjunction with a 
complete review of the claims folder, the 
examiners should correlate their findings 
and render an opinion as to whether it is 
as likely as not that any psychiatric or 
cognitive disorder found on examination 
is related to the veteran's military 
service.  In rendering this opinion, the 
examiners' attention is directed to the 
private medical opinions that have 
already been associated with the 
veteran's claims folder.  The examiners 
should specifically discuss those 
opinions in the report.  The examiners 
should address the question of whether 
test results in the past could have 
resulted from the appellant's poor memory 
and confusion rather than malingering.  
The examination report should also 
include a discussion of the role, if any, 
of the post-service motor vehicle 
accident in the development of a current 
disability.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


